DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/101,277, filed on 11/23/2020, claims foreign priority to TW109129145 filed on 08/26/2020.
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on March 4, 2021 is
acknowledged.  Claims 1-10 are examined; claims 11-20 are withdrawn from examination.  

Information Disclosure Statement
	No information disclosure statement is currently on file for the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “ends of the conductive pillars, the second insulating layer or the second conductors are exposed from the second surface”.  It is unclear whether one or two of the recited features must be exposed from the second surface.  The limitation could be alternatively read as “ends of the conductive pillars, the second insulating layer, or the second conductors are exposed from the second surface” (i.e. requiring only one feature exposed) or “ends of the conductive pillars are exposed from the second surface; and the second insulating layer or the second conductors are exposed from the second surface” (i.e. the ends of the conductive pillars must be exposed, and additionally one of the other features.)  Because it is unclear what is being claimed, the ordinary skilled artisan would not reasonably be apprised of the scope of the claimed invention.  For the purposes of examination and to 
	Applicant should confirm which interpretation is correct in the next Office communication.

Double Patenting
Claim 1 of this application is patentably indistinct from claim 3 of Application No. US 20220068867 A1. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, depending from claims 1 and 2, of copending Application No. US 20220068867 A1 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other, as laid out in the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current application
US 20220068867 A1 claims 1, 2, 3
An electronic structure, comprising: 
an electronic body including a first side and a second side opposite to each other, 




a plurality of first conductors formed on the first side of the electronic body and electrically connected with the circuit portion; 


a plurality of second conductors formed on the second side of the electronic body and electrically connected with the conductive vias; 






and a second insulating layer formed on the second side of the electronic body and encapsulating the second conductors.
An electronic package, comprising: 
an electronic structure including an electronic body with a first side and a second side opposite to each other, 



Claim 1 continued: one or more conductors being formed on the first side of the electronic body; an electronic component combined with the conductors of the electronic structure; 

one or more conductive pillars disposed on the electronic component, 
wherein the electronic component is electrically connected with the conductive pillars and the conductors; and 



Claim 3: and further comprising an insulating layer formed on the second side of the electronic body to encapsulate the conductors.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi US 20120032340 A1.
Regarding claim 1, Choi discloses an electronic structure (280, fig 11), comprising: an electronic body including a first side (top side) and a second side (bottom side) opposite to each other, wherein the electronic body includes a base (128) and a circuit portion (292) formed on the base, such that the base defines the second side, and the circuit portion defines the first side, and the base includes a plurality of conductive vias (124a) electrically connected with the circuit portion and exposed from the second side; a plurality of first conductors (295) formed on the first side of the electronic body and electrically 

    PNG
    media_image1.png
    384
    559
    media_image1.png
    Greyscale

Regarding claim 2, Choi discloses that the electronic structure is used as an integrated voltage regulator (contains passive structures to regulate voltage and current, para 0005).
Regarding claim 3, Choi discloses that the first conductors are exposed from the first insulating layer (295 is exposed from 298, fig 11).
Regarding claim 4, Choi discloses that the second conductors are free from being exposed from (are exposed from) the second insulating layer (128 is only at sides of second conductors, not covering, fig 11).

	Regarding claim 6, Choi discloses that ends of the conductive pillars, the second insulating layer (128 is open to outside of package) or the second conductors are exposed from the second surface of the encapsulating layer. 
Regarding claim 7, Choi discloses at least one circuit structure (304) formed on one or both of the first surface and the second surface of the encapsulating layer and electrically connected with the plurality of conductive pillars and the electronic structure.
Regarding claim 8, Choi discloses a plurality of conductive components (308) formed on the first surface of the encapsulating layer and electrically connected with one or both of the conductive pillars and the first conductors.
	Regarding claim 10, Choi discloses a second electronic component (282) embedded in the encapsulating layer.

Claim(s) 1, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park US 20120273960 A1.
Regarding claim 1, Park discloses an electronic body (170, fig 6) including a first side (130, bottom side) and a second side (128, top side) opposite to each other, wherein the electronic body includes a base (die material 58, annotated fig 6) and a circuit portion (active region 108, annotated fig 6) formed on the base, such that the base defines the second side (128), and the circuit portion defines the first side (active surface 130), and the base includes a plurality of conductive vias (132) electrically connected with the circuit portion and exposed from the second side (fig 6); a plurality of first conductors (136) formed on the first side of the electronic body and electrically connected with the 

    PNG
    media_image2.png
    396
    546
    media_image2.png
    Greyscale

Regarding claim 5, Park discloses an electronic package, comprising: an encapsulating layer (encapsulating layer 142 outside pillars 148, annotated fig 6) including a first surface (bottom) and a second surface (top) opposite to each other (fig 6); the electronic structure of claim 1 embedded in the encapsulating layer (fig 6); and a plurality of conductive pillars (148) embedded in the encapsulating layer.
Regarding claim 9, Park discloses an electronic component (174) attached on the second surface of the encapsulating layer and electrically connected with one or both (both) of the second conductors and the conductive pillars.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190164861 A1 Tsai discloses a die having through-vias, e.g. fig 2D
US 20170098640 A1 Liang discloses thermal and electrical contacts to the backside of chips, e.g. fig 6J.
US 9305877 B1 Yu discloses a die with through substrate vias, e.g. fig 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/THS/
Examiner, AU 2817

/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817